Citation Nr: 1604867	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  07-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (including anemia) claimed to have resulted from Department of Veterans Affairs (VA) left total hip arthroplasty (THA) in September 2002 and follow-up care.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the VA Regional Office (RO) in Boise, Idaho.  In October 2008 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In January 2009, the Board requested a medical expert opinion through the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a), and responses were received from an orthopedic surgeon and a hematologist in February 2009.  

A July 2009 Board decision the denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability claimed to have resulted from VA left THA in September 2002, but remanded to the RO for further development the claim for compensation under 38 U.S.C.A. § 1151 for anemia claimed as due to the VA left THA in September 2002.  The Veteran appealed the Board's unfavorable decision (i.e., that part of the decision that did not include the anemia claim) to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2010, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion to vacate the Board's July 2009 unfavorable decision and remand the case to the Board.  The Court in a June 2010 Order granted the Joint Motion, and remanded the matter for readjudication consistent with the terms of the Joint Motion.

In February 2011, the Board requested the previous medical expert (orthopedic surgeon) for an addendum VHA opinion, in the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (other than anemia) claimed to have resulted from VA left THA in September 2002.  However, in a response that was received March 2011, the expert requested additional medical information before he would address the questions posed in the opinion request.  

In May 2011, the Board remanded the case to the RO for additional due process and evidentiary development, including obtaining the additional information requested by the medical expert in March 2011.  At this point, the two claims under 38 U.S.C.A. §  1151 were combined.  

Following the requested development including the receipt of a VA medical opinion in October 2012, the Board in April 2013 again requested an addendum VHA medical opinion from the previous orthopedic surgeon.  The Board also requested another VHA medical opinion from a hematologist related to the anemia matter, given that an October 2012 VA medical opinion was deemed inadequate.  In a May 2013 response, the orthopedic surgeon returned an opinion in which he essentially requested still more medical records, namely, actual radiographs.  Once those were received, he furnished an advisory opinion in October 2014.  Nevertheless, in March 2015, the Board returned that opinion for clarification, as it was not responsive to every question posed in the April 2013 request letter; in April 2015, he supplied a supplemental opinion.  Then, in May 2015, the Board again sought a VHA medical opinion from a hematologist, as earlier requested in April 2013 but not received; in July 2015, the Board received such opinion.  In September 2015, the Board provided the Veteran copies of the VHA opinions and afforded him opportunity to respond.  In November 2015, his representative submitted written argument in support of the claim.  


FINDINGS OF FACT

1.  In September 2002, the Veteran underwent a left THA at the VAMC, and subsequently (beginning in November 2002) experienced numerous left hip dislocations that resulted in a left revision THA in August 2006.

2.  Competent medical evidence shows that the prescribed extended use of anti-inflammatory drugs following the left THA in September 2002 did not cause or lead to the Veteran's current very mild anemia, which was not evident prior to 2006.   
 
 3.  Any additional pathology and functional impairment shown after the September 2002 left THA, including hip dislocations and the development of anemia years later, were not due to carelessness, negligence, lack of proper skill, error in judgment, or other fault on the part of VA, and the hip dislocations were a reasonably foreseeable consequence of the surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 are not met for any additional disability (including anemia) claimed to have resulted from the Veteran's THA in September 2002 and follow-up care.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO provided post-adjudication VCAA notice by a September 2009 letter.  The notice included the type of evidence needed to substantiate a claim under 38 U.S.C.A. § 1151, namely, evidence of additional disability as a result of VA hospitalization, medical or surgical treatment, examination, or training, and evidence that the disability was the direct result of VA fault or was not a reasonably expected result of complication of the VA care or treatment.  The notice informed the Veteran that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice also informed him how VA assigns the effective date of an award and determines the degree of disability.  The Board notes, however, that the September 2009 letter refers only to the anemia matter and not to any additional disability alleged to have resulted from the VA left THA performed in September 2002 and follow-up care.  Nevertheless, such deficiency, as well as the timing after the initial adjudication, is not prejudicial to the Veteran.  

To the extent that the VCAA notice in September 2009 came after the initial adjudication, the timing of such notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statements of the case dated in April 2010 and October 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

To the extent that the VCAA notice in September 2009 did not specifically include additional disability other than anemia, the Veteran demonstrated actual knowledge of the requirements, and of the type of evidence and information needed, to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Actual knowledge can be established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  For example, in his June 2006 informal claim, his January 2007 notice of disagreement, and October 2008 testimony, his statements were to the effect that he was alleging additional disability as a result of VA surgery on his left hip in September 2002, for which he had to undergo revision surgery in August 2006 in order to emplace a properly-sized prosthesis.  Thus, he was aware of the need to show additional disability that was caused by some fault on the part of VA.  In his statements, he described his procedures, who performed them, when they were performed, his post-surgical problems, and the follow-up care he received.  Moreover, his representative, through arguments articulated in the June 2010 Joint Motion as well as written brief presentations in March 2013 and November 2015, likewise exhibited knowledge of the elements needed to prevail on the claim and the evidence needed to support the claim.  Because the Veteran and his representative demonstrated actual knowledge of the elements required to substantiate his claim and identified relevant evidence, which was obtained, the Board concludes that the content error in the VCAA letter did not affect the essential fairness of the adjudication and the presumption of prejudicial error is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA notice error that does not affect the essential fairness of the adjudication is not prejudicial.).

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a videoconference hearing before the undersigned in October 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2008 [pre-Bryant] Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issue of compensation under 38 U.S.C.A. § 1151 for additional disability (including anemia) claimed to have resulted from VA left THA in September 2002 and follow-up care, and noted the elements to substantiate the claim found lacking (such as evidence showing that he had an additional disability caused by VA surgical treatment and follow-up care and that the proximate cause of the additional disability was carelessness, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or an event not reasonable foreseeable).  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's claimed additional disability resulting from VA hip surgery in September 2002.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has made reasonable efforts to identify and secure relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b), and (c).  The RO obtained the Veteran's VA treatment records, to include surgical records, radiological report, and outpatient notes.  There is no identification of additionally available and pertinent evidence for the Board to secure and consider.  Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran underwent VA examinations in November 2009 (regarding anemia) and June 2011 (regarding disability other than anemia), and in October 2012 the RO obtained a VA medical opinion to address both anemia and any other disability that may have resulted from the left THA.  Further, given that the reports were deemed insufficient to decide the claim, the Board sought VHA medical opinions in February 2009 (regarding anemia and any other disability), October 2014 (regarding any disability other than anemia), April 2015 (regarding any disability other than anemia), and July 2015 (regarding anemia).  The Veteran was provided a copy of the opinions, and afforded an opportunity to respond.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance in developing the facts pertinent to the claim is required to comply with VA's duty to assist. 

Legal Criteria

Compensation under 38 U.S.C.A. § 1151 is payable for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

A claim based on additional disability due to medical treatment must meet the causation requirements.  38 C.F.R. § 3.361(c).  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the veteran's additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d).

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2). 

Factual Background

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional disability (including anemia) that is alleged to have resulted from a left total hip arthroplasty (THA) in September 2002 and follow-up care.  He specifically alleges that the prosthesis implaced in September 2002 was not properly sized and was not implaced in optimal positioning, resulting in multiple dislocations between 2002 and August 2006 when he underwent revision of the left THA.  He also alleges that the follow-up care he received from VA was inadequate, and maintains that his current anemia resulted from being placed on extended high dosage anti-inflammatory medication following his initial left THA in 2002.

A September 2002 VA operative report of the Veteran's left THA shows that after the acetabular cups were emplaced into the acetabulum and hammered down, an angle guide was used to confirm satisfactory positioning of the cup.  Trial components were then assembled and emplaced.  When the hip was found to be stable to flexion of 90 degrees, abduction of 20 degrees, and internal rotation of 80 degrees, and there also was no tendency to dislocate anteriorly, the trial components were removed and the definitive 20 degree offset acetabular liner was placed into the previously-placed acetabular cup.  A left hip prosthesis was then placed in about 20 degrees of anteversion in the proximal femur and hammered down.  After the remaining components were fitted and secured, the hip was then reduced and again showed stability to extremes of motion.  

Private treatment records from Bonner General Hospital show that following the implacement of his left hip prosthesis in September 2002, the Veteran suffered multiple dislocations of the left hip.  His first dislocation was in October 2002; it was noted that he had been sitting on a low sofa and when he tried to rise from the sofa, his hip popped out.  It was also noted that he had been drinking that day, and had a past medical history inclusive of a stroke.  In November 2002, the Veteran was sitting on his sofa when he leaned forward and posteriorly dislocated his left hip.  In December 2002, he dislocated his hip twice, once after leaning over his desk and another time after trying to rise from his sofa.  It was noted that he had alcohol issues.  In October 2004 and November 2004, he dislocated his left hip after being down on the floor on his hands and knees.  Alcohol use was noted in November 2004.  In March 2005, he dislocated the left hip after bending down to place eardrops in his dog's ear.  It was noted that he refused a leg brace and wedge.  He also dislocated his hip in February 2006 after bending over to put on his boots, in March 2006 after bending over to pick up his cat, in May 2006 after weeding his flowers and drinking alcohol, in July 2006 after rolling over in bed, and in August 2006 after wrestling with his granddaughter.  

VA outpatient treatment records show that in January 2003, Dr. Oeljen (who performed the September 2002 left THA) reviewed the Veteran's chart and stated that his cup was not at all vertical but was more on the horizontal side, which was where he had placed the cup for greater stability.  After reviewing the Veteran's private treatment records and speaking with some of his treating physicians, Dr. Oeljen concluded that the Veteran's recurrent dislocations were the result of non-compliance.  In August 2006, the Veteran underwent a revision of his left THA due to chronic dislocations, and by all accounts he has not experienced any hip dislocations since then.

At an October 2008 Board hearing, the Veteran and his wife testified that he had not had any problems with his left hip following the August 2006 revision of his left THA, that he continued to use the same couch (implicated in one of his pre-August 2006 dislocations) at home, and that he now had anemia (and was told that it was a result of being placed on extended high dosage anti-inflammatory medication following the initial left THA).  

Medical opinions through the Veterans Health Administration (VHA) were provided in February 2009 by Dr. Terek (Chief of Orthopaedics) and Dr. Freeman (Chief of Hematology/Oncology).  Dr. Terek stated that there was no disability that was not a foreseeable consequence of a hip replacement, that the Veteran "may have contributed to the dislocations through noncompliance," that it was at least as likely as not that the primary reason for the hip instability after the 2002 surgery was "due to poor compliance" on the part of the Veteran, and that "the fact that some of the components were changed during the revision surgery in 2006 does not necessarily imply that the original components were used in error or were the wrong size."  He explained that dislocation of a hip replacement is a known complication of that procedure which cannot always be prevented, and that the etiology of unstable hips is multifactorial:  it could be due to the position of the implants as well as muscle strength, integrity, coordination, and compliance with hip precautions by the patient, particularly in the early postoperative period.  After reviewing the claims file, he observed that at the time of the Veteran's first hip dislocation in October 2002, the records indicated that he had consumed alcohol and had a past medical history inclusive of a stroke and spine surgery.  He explained that a stroke and spine surgery could cause muscle weakness or lack of coordination, although these deficits were not noted in the Veteran's record.  He then observed that the activities in which the Veteran had been engaged during his dislocations (as noted in the emergency room records at the time) were not appropriate for someone with a history of a hip replacement surgery; such inappropriate activities included crawling under a fence, wrestling with his granddaughter, stooping for gardening, and crawling around on his hands and knees.  He also explained that due to soft tissue damage as a result of the multiple hip dislocations "different components were used to compensate at the time of the revision surgery."

Dr. Freeman stated that as there was insufficient information for her to make any comment as to whether the Veteran ever had anemia or if it was worked up to assess the etiology, she was unable to determine if he had current or chronic anemia and if so, whether it resulted from the use of anti-inflammatory drugs.  In reaching this conclusion, she had reviewed the claims file and found only one complete blood count (in 2006), the results of which were normal, without any documentation of anemia.  She also did not find any documentation in the record of an anemia work-up.  She observed that multiple treatment notes reflect that the Veteran admitted to excessive alcohol use, and stated that this could cause or contribute to anemia.  She explained that "[a]nti-inflammatory drugs per se do not cause anemia - if there is chronic [gastrointestinal] bleeding from them, then anemia could ensue; if there was renal damage from chronic anti-inflammatory drugs then anemia could ensue.  However, in this case, after looking at every page from the record there was insufficient information to make any comment as to whether he ever had anemia (normal in 06), or if it was worked up to assess the etiology."

VA then undertook additional development to ascertain the Veteran's status regarding anemia, based on Dr. Freeman's inconclusive opinion, and to obtain a clarifying opinion from Dr. Terek, pursuant to findings in a Joint Motion by the parties filed with the Court (in conjunction with the Veteran's appeal of a July 2009 Board decision, which had denied his claim but without consideration of the anemia matter at that time).  In the June 2010 Joint Motion, it was observed that the initial opinion by Dr. Terek was inadequate because:  it did not sufficiently answer the question of whether the Veteran developed additional disability from the THA for the periods after the 2002 surgery and after the 2006 revision surgery; it did not discuss potentially favorable medical evidence, including a November 2002 opinion of a private physician (Dr. Cipriano) and a May 2005 fluoroscopic evaluation report; and it used speculative terms that also left open the possibility of the likelihood that improper size or positioning of the prosthesis in 2002 caused instability that led to the dislocations.  Notably, Dr. Cipriano, the Veteran's private treating physician, indicated in November 2002 that the Veteran's post-reduction X-rays revealed a hip positioning that rendered his posterior cupboard somewhat deficient, and he opined that this was the likely cause of the Veteran's prosthetic dislocations.  He advised the Veteran to follow up with his VA surgeon to discuss the hip instability and the possibility of revision arthroplasty.  Similarly, Dr. Cipriano later expressed in a January 2007 letter that he treated the Veteran for his numerous dislocations leading up to a February 2006 emergency room visit, and believed his acetabular component was too vertical in orientation, leading to posterior instability and the need for revision.  A May 2005 fluoroscopic evaluation showed that the Veteran's acetabulum component was probably set in a slightly vertical position and would probably need to be revised.  

Regarding the anemia matter (which had previously been remanded and was not the subject of the Joint Motion), additional records and VA examination reports in November 2009 and October 2012 were obtained.  However, the medical opinions were inconclusive, ambiguous, or not based on the entire factual record.  For example, on November 2009 VA examination, the examiner (an ARNP) found that the Veteran had current chronic anemia that was not at least as likely as not caused by or a result of prescribed extended use of anti-inflammatory drugs following the 2002 left THA.  This opinion was based on a recorded history of alcohol abuse by the Veteran, which was noted to cause anemia in an abuser with a poor diet.  The examiner also stated that there was no indication in the record of anti-inflammatory use after surgery, but this statement was not entirely factual because VA records show that from at least November 2004 the Veteran's "active" prescriptions included ibuprofen, and that in August 2008 he had diagnoses of normocytic anemia and renal insufficiency due to nonsteroidal anti-inflammatory drugs.  In an October 2012 advisory medical opinion, the provider (a DPM) reviewed the claims file and found that the diagnosis of anemia was less likely than not to be due to the Veteran's postoperative status, but also concluded that it was at least as likely as not that the anemia was a variant of diet, vitamin, smoking and/or alcohol intake and therefore was less likely as not due to the THA procedure.  Accordingly, the Board sought a VHA opinion on the anemia matter in April 2013.   

Meanwhile, after the claims file was returned to Dr. Terek for a clarifying opinion, he stated in a March 2011 letter that in order for him to address the concerns regarding his February 2009 VHA medical opinion, he required additional information.  His specific requests consisted of the following:  Dr. Chansky's operative report regarding the revision left hip replacement, radiographs of the left hip before and after the left hip revision surgery, radiographs of the [left] hip between 2002 and 2006, and a sufficiently complete musculoskeletal examination that would allow him to make a disability determination for the periods between 2002 and 2006 and subsequent to 2006.  The requested records including a report of a VA examination conducted in June 2011, were subsequently added to the record.  The June 2011 VA examiner (an ARNP) concluded that the left hip dislocations were not related to or caused by physician error in the surgical replacement of the left hip.  She noted that X-rays showed no hardware failure and that the initial hip dislocation was caused by the Veteran's noncompliance with total hip precautions in place for the first three postoperative months, which included not bending his hip more than a 90 degree angle (the Veteran was noted to have dislocated his hip getting up off a low couch).  She cited to an orthopedic surgeon who stated that after the initial dislocation the instance of multiple dislocations increased due to the muscles having been "breached" and were thus not strong enough to hold the hip in place if precautions were not followed.   

Also added to the file was an October 2012 VA medical opinion by a DPM, who (in additional to providing conclusions regarding the anemia matter) rendered a comprehensive opinion that essentially agreed in full with the February 2009 conclusions of Dr. Terek.  (Her opinions, however, contained some of the same inadequacies cited by the parties in the June 2010 Joint Motion.)  In April 2013 the claims file was returned to Dr. Terek for a clarifying VHA opinion.  

Specifically, based on the factual evidence associated with the record, for each of the periods, i.e., the period following the September 2002 THA and prior to the August 2006 revision THA, and the period since the August 2006 revision, Dr. Terek was asked to provide a clarifying opinion concerning the following:  

(a).  Identify any additional disability that the Veteran developed from the surgery (initial THA and revision THA), to include pathology and associated impairment of function.  Please specifically comment on the medical evidence of record that shows that between January 2002 and 2006 the Veteran developed lucency "alongside the medial aspect of the [hip] replacement stem," and that X-ray images taken in January 2006 and July 2007 reveal "early evidence of some evolving loosening of [the] femoral stem" as well as right hip "linear density . . . which may be fragmented cement or possibly an avulsion fracture."  

(b).  Indicate whether or not the additional disability is a reasonably foreseeable consequence of such surgical procedure and care provided.  Foreseeability is based on what a reasonable health care provider would have foreseen; the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

(c).  For each additional disability that is a reasonably foreseeable consequence of the initial THA in 2002 and revision THA in 2006, render an opinion as to whether such disability is (was) at least as likely as not (50 percent or better probability) due to the prosthesis being improperly sized, inexpertly implaced, or due to inadequate follow-up care.  That is, is there any indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  Please specifically comment on potentially favorable medical evidence, including a November 2002 opinion from Dr. Cipriano who stated that the position of the prosthesis was "likely owing to the dislocation rate," and a May 2005 fluoroscopic evaluation report indicating that the Veteran's acetabulum component was probably set in a slightly vertical position.  

The Board also sought a VHA opinion in regard to the anemia matter in April 2013.  Specifically, based on the factual evidence associated with the record, a hematologist was to render an opinion on the following question:  is the Veteran's current and chronic anemia at least as likely as not (50 percent or better probability) due to the prescribed extended use of anti-inflammatory drugs following implantation of his prosthesis?  The consulting expert was asked to discuss any potentially favorable medical evidence, such as the August 2008 VA outpatient record from the oncology/hematology clinic, which showed diagnoses of normocytic anemia and renal insufficiency due to nonsteroidal anti-inflammatory drugs.   

In a May 2013 response to the opinion request, Dr. Terek indicated that he was unable to answer the questions posed without seeing the actual radiographs (rather than just the reports of the interpretation of those X-rays).  He explained that the written report [i.e., the fluoroscopic evaluation, with similar commentary by Dr. Cipriano] that stated the "acetabulum component was probably set in a slight vertical position" was a subjective comment.  He stated that the goal for positioning of the acetabular cup was 45+/-10 degrees measured from the horizontal and 20-30 degrees of forward inclination, and that in order to make such measurement he needed to see a radiograph of the pelvis and a lateral radiograph of the hip.  He also required the radiographs of the hip about which it was said there "may be fragmented cement."  He added that "on balance" there was a less than 50 percent probability that any impairment of disability sustained by the Veteran was a result of any carelessness, negligence, lack of proper skill, error in judgment, or any other fault of the VA, because despite best efforts "all published series of hip replacements have patients who dislocate or in whom the implants become loose and need to be revised."  

Once all the available actual radiographs of the left hip were obtained, Dr. Terek furnished an opinion in October 2014, followed by an addendum opinion in April 2015 to correlate his conclusions with the particular questions - (a), (b), and (c) - posed in the April 2013 opinion request letter, as stated herein above.  Regarding question (a), he found that the lucency around the cement mantle of the "right" [an obvious typographical error, which should state "left" given the context of the answer] hip between 2002 and 2006 was "within the expected amount of change from bone remodeling."  As he found no migration of the implant, he concluded that it was not loose.  He did not attribute any disability to such radiographic findings.  He stated that the linear density composing the edge of the lesser trochanter was a normal finding (he did not know why the radiologist commented upon such finding).  Regarding question (b), Dr. Terek stated that dislocations after a hip replacement are a known, foreseeable risk of such surgery, and that he did not see evidence of any additional disability.  

Regarding question (c), Dr. Terek commented that as to the left acetabular cup positioning after the surgery in 2002, he measured the inclination on the supplied radiographs, finding that it "measured 40-45 degrees from the horizontal, which is exactly what it should be."  As such, he found that the Veteran's dislocations cannot be attributed to an error in the cup positioning, as suggested by Dr. Cipriano, and that he therefore disagreed with Dr. Cipriano's November 2002 opinion as well as the conclusion of the May 2005 fluoroscopic evaluation.  He further explained that when the revision was performed in 2006, the head size was increased from 28 mm to 36 mm in diameter, which was "one strategy to solve instability."  He stated that the "tradeoff" for using a larger head size is that the cup liner must be thinned to accommodate it (which is why a 36 mm head is not routinely used), but head size is determined by several factors including the patient's anatomy, activity level, age, and an assessment of intraoperative hip stability.  He therefore concluded that the implants were not improperly sized or positioned, that there was no evidence of inadequate follow-up care, and that he detected no carelessness, negligence, lack of proper skill, error in judgment, or any fault on the part of VA.  

In July 2015, a consulting hematology expert, Dr. Freeman, furnished an opinion, as requested by the Board in April 2013 (noted herein above).  She reviewed, and related in detail, the pertinent evidence in the Veteran's medical history in regard to his surgeries and his prescription and use of nonsteroidal anti-inflammatory drugs, as well as related factors such as his alcohol use and renal functioning.  She created a graph, organized by year, to show the Veteran's blood test results (creatinine, hemoglobin), alcohol usage (as reported by the Veteran in medical records and in a letter), and the Veteran's usage of ibuprofen and lisinopril.  She explained the nature of anemia and its symptoms, and noted that the Veteran had variable blood counts dating from 2002 to 2010 based on confirmed data, which she recounted.  She noted the counts were generally from 10.7 to 16.2 (anything below 13 is defined as anemia in a male).  She characterized the results as a "minuscule anemia" in 2008 to 2009, when his hemoglobin was typically less than 13, and found no obvious reason for the anemia.  She stated that while repeated dislocations prior to 2006 may conceivably result in some "chronic inflammation" and contribute to anemia, the Veteran had a final left hip surgery in 2006 after which he stated no further hip problems and his hemoglobins (outside of surgery) were normal prior to 2006.  She discussed how alcohol may have played a role in the Veteran's anemia.  She explained how nonsteroidal anti-inflammatory drugs can cause anemia via acute gastrointestinal bleeding or chronic bleeding with associated deficiency, neither of which was documented in the Veteran's records.  Another way she discussed was via renal dysfunction, and she indicated that statistically it was less likely than not that the Veteran's anemia was fully explainable by renal insufficiency.  She noted that the Veteran was on high doses of Motrin from 2002 to 2008 and that it was possible his renal dysfunction was related to such medication use; however, she also pointed out that the Veteran also had longstanding hypertension, which could be another cause of renal dysfunction.  She opined that because the Veteran had a stroke in 1999 and was on treatment for hypertension for years (i.e., lisinopril, which can elevate BUN and creatinine levels), it was "likely that he had underlying vascular disease which can ultimately contribute to renal failure."  Thus, she found that although possible it was "less likely than not that the high doses of the NSAI fully accounts for the renal insufficiency."  In her final conclusion, Dr. Freeman opined that the Veteran had a very mild anemia and that it was less likely as not due entirely to the prescribed extended use of nonsteroidal anti-inflammatory drugs after implantation of the prosthesis.  Further, she found that "the minimal nature of the anemia does not remotely explain ... the severity and chronicity of symptoms" which the Veteran has described.  

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

As indicated previously, to establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show both that he has (had) additional disability caused by VA hospital care, or medical or surgical treatment (and not due to his own misconduct), and that the proximate cause of the additional disability was carelessness, lack of proper skill, error in judgment, or similar instance of fault (on the part of VA), or was an event not reasonably foreseeable.  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that he received care, treatment, or examination, and that he had an additional disability, does not establish cause.

In this case, the Veteran underwent a left THA at the VA in September 2002, following which he experienced numerous left hip dislocations as early as two months postoperatively.  He subsequently underwent a revision THA to address the hip instability in August 2006, following which he has not suffered any further dislocations.  He is also shown to currently have very mild anemia.  The Veteran attributes his dislocations and anemia to VA surgical care and follow-up treatment.  He has not alleged, and the record does not show, any other potential disability.  The question therefore arises as to whether there is a cause and effect relationship between these disabilities and VA care, and if so, whether they either were the result of VA carelessness, lack of proper skill, error in judgment, or similar instance of fault or were events that were not reasonably foreseeable.  

Numerous medical opinions are of record that address - some to a greater degree than others - the essential questions raised in this case.  In assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

Dr. Terek and Dr. Freeman, who provided the initial VHA advisory medical opinions in February 2009 (one of which was subsequently deemed insufficient by the Court), furnished final, comprehensive opinions in April 2015 and July 2015, respectively.  Their opinions are unfavorable to the Veteran's claim, as were generally the other opinions given by different medical examiners from VA in November 2009, June 2011, and October 2012 (although some of these were notably based on consideration of limited facts and were expressed in more vague terms).  The Board finds that the VHA opinions in 2015 warrant substantial probative weight, particularly as they reflect a careful review of the entire record (including consideration of favorable evidence) and consideration of the Veteran's claims of additional disability owing to VA's lack of proper care in conjunction with a left THA.  Further, the opinions explained the reasoning for the Veteran's dislocations following the September 2002 surgery and discussed the etiology of his mild anemia, which were not clear in the previous opinions.  The VHA opinions in 2015 also reconciled the discrepancies in the record, such as the cause of the hip dislocations between 2002 and 2006, wherein the expert expressly disagreed with the opinions from Dr. Cipriano and the finding of a fluoroscopic evaluation regarding placement of the prosthesis in September 2002.  Thus, the Board finds the medical opinions to be highly probative evidence, which opposes, rather than supports, the claim.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The favorable evidence in the claim consists of Dr. Cipriano's opinions in November 2002 and January 2007, and the May 2005 fluoroscopic evaluation,  relative to the placement of the left hip prosthesis in September 2002.  Dr. Terek in April 2015 fully explained his disagreement with favorable evidence that suggested or stated that the prosthesis was not placed in the correct position, leading to the subsequent dislocations.  After reviewing the operative records and the actual radiographs from which he made measurements, Dr. Terek concluded that the VA's placement of the prosthesis - both as to size and positioning - was correct, and that there was no fault on the part of VA in relation to the Veteran's postoperative hip dislocations.  Moreover, Dr. Terek asserted that postoperative dislocations are certainly not an unexpected, or unforeseeable, occurrence with THA surgeries.  His commentary on the issue is deemed more probative, given his expertise, review of all the records, and particular measurements taken, whereas Dr. Cipriano's opinions were unaccompanied by any similar review and measurements.  

Regarding anemia, it is undisputed that the Veteran took nonsteroidal anti-inflammatories for an extended period of time after his left THA in September 2002, and that many years later (i.e., after the revision THA was done in August 2006) he developed anemia.  He essentially contends that VA postoperative care was substandard in that his anemia resulted from VA's prescription of such medication.  Favorable evidence came in the form of an August 2008 VA outpatient record, which indicates that the Veteran was assessed with normocytic anemia and renal insufficiency due to nonsteroidal anti-inflammatory drugs by a physician in the oncology/hematology clinic.  Notably, this diagnosis was not accompanied by any rationale or explanation for how such conclusion was made.  Conversely, after a longitudinal review of the records including the favorable evidence, Dr. Freeman in July 2015 reached a different conclusion, finding that the evidence was not in equipoise as to the question of whether the extended prescription medication usage caused or led to the Veteran's very mild anemia.  In her detailed analysis, she explained her finding, with citation to data recorded in the medical file since the Veteran's 2002 THA and to statistically probabilities.  She further found that the severity and chronicity of symptoms described by the Veteran as attributable to anemia are not even "remotely" explained by his "very mild" anemia.  In short, Dr. Freeman's lengthy and detailed opinion is accorded more probative weight than the brief assessment on the August 2008 VA outpatient progress note.  The Veteran has submitted no other favorable opinions to substantiate his claim relative to the anemia matter.  

As articulated above, the 2015 VHA medical opinions are adequate to decide the Veteran's claim and are against the claim.  In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

Finally, VA must give due consideration to all pertinent lay, as well as medical, evidence.  38 U.S.C.A. § 1154(a).  In statements and testimony, the Veteran maintained that disability compensation is warranted under 38 U.S.C.A. § 1151 on the basis of substandard care by VA - carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault - for additional disability resulting from left THA surgery in September 2002.  As noted previously, his allegations assert additional problems resulted from a purportedly improper placement of the hip prosthesis and from extended prescribed use of nonsteroidal anti-inflammatory drugs that purportedly caused his anemia.  As a layperson the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competency is a legal concept in determining whether lay or medical evidence may be considered - in other words, whether the evidence is admissible as distinguished from weight and credibility, which involves a factual determination going to the probative value of the evidence (i.e., does the evidence tend to prove a fact, once the evidence has been admitted).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Competency of the Veteran's lay statements or opinions is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  While he is competent to describe his symptoms and the events at the time of and following the left THA surgery in September 2002, whether there was fault on the part of VA, and whether additional disability was or was not reasonably foreseeable, cannot be determined by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that he is otherwise through specialized education, training, or experience to offer an opinion on the questions of fault on the part of VA or whether an event was or was not reasonably foreseeable.  Moreover, he is not qualified to opine on questions regarding medical etiology, such as the cause of anemia.  For these reasons, the Board rejects the Veteran's lay statements and testimony as competent evidence to substantiate the claim. 

As the preponderance of the evidence is against the Veteran's claim seeking VA compensation under 38 U.S.C.A. § 1151  for additional disability, including anemia, as a result of a left THA in September 2002 and follow-up care at the VAMC, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking compensation under 38 U.S.C.A. § 1151 for additional disability (including anemia), claimed to have resulted from VA left total hip arthroplasty (THA) in September 2002 and follow-up care, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


